COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                              §

  GARY SMITH,                                        §                No. 08-17-00181-CV

                         Appellant,                  §                   Appeal from the

  v.                                                 §             County Court at Law No. 3

  EL PASO VETERANS TRANSITIONAL                      §              of El Paso County, Texas
  LIVING CENTER.
                                                     §              (TC# 2017-CCV00770)

                           Appellee.            §
                                              ORDER

        The Court GRANTS the Appellant’s pro se third motion for extension of time within which

to file the brief until November 22, 2017. NO FURTHER MOTIONS FOR EXTENSION OF

TIME TO FILE THE APPELLANT’S PRO SE BRIEF WILL BE CONSIDERED BY THIS

COURT.

        It is further ORDERED that Mr. Gary Smith, the Appellant, prepare the Appellant’s Pro

Se brief and forward the same to this Court on or before November 22, 2017. The Court hereby

gives notice that if Appellant fails to file his brief by the deadline, the appeal is subject to dismissal

for want of prosecution.

        IT IS SO ORDERED this 8th day of November, 2017.


                                                         PER CURIAM

Before McClure, C.J., Rodriguez, and Palafox, JJ.